department of the treasury internal_revenue_service vu93 ui no yun set ec za t3 legend association b companya companyb companyc group annuity contracta plan x i i dear this is in response to a letter dated date submitted by your authorized representatives in which you requested a ruling on behalf of association b concerning sec_402 of the internal_revenue_code the code the following facts and representations have been submitted in or around company a established plan x a defined_contribution_plan intended to qualify under sec_401 of the code for its employees company a terminated plan x approximately twenty years ago at the time of termination participants were given the option of receiving plan proceeds through periodic_payments or through a lump-sum payment in order to effectuate this plan termination those who requested lump sum payments received lump sum distributions of their entire account balances the remaining plan assets were used to purchase group_annuity_contract a in order to make periodic_payments to participants company a was the group_annuity_contract a policyholder all obligations and claims were paid under the plan were satisfied prior to the purchase of the group_annuity_contract a you have stated that group_annuity_contract a was purchased from company b using assets from the terminated plan and that no other premiums were made on annuity a you have stated that group_annuity_contract a is not a qualified_retirement_plan zyug page company a remained the policyholder of group_annuity_contract a until merging with company c in company b converted from a mutual company to a stock company in20 _- as part of this demutualization company b distributed stock to company c as the group annuity policyholder in exchange for mutual_fund membership interests in the year company c sold the stock in the same year company c then transferred the cash proceeds of the sale to association b so that association b could equitably distribute the proceeds to the individual annuitants these proceeds are now being held in a separate interest earning bank account awaiting distribution based on the foregoing you request a ruling that the demutualization proceeds are plan assets sec_401 of the code provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit-sharing_plan of an employer shall constitute a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_501 of the code provides that an organization described in sec_401 that is a_trust which is part of a qualified_pension profit-sharing or stock_bonus_plan is exempt from taxation revrul_69_157 1969_1_cb_115 provides that a_trust that is part of a qualified_plan will not retain its qualified status after the plan has been terminated revrul_69_157 also provides that a plan is not considered terminated in fact where the plan continues in effect until all the assets have been distributed to participants in accordance with the terms of the plan plan x was terminated and its trust assets liquidated approximately twenty years ago at that time plan x used its trust assets to purchase group_annuity_contract a in order to provide for payments to participants who opted to receive their distribution in the form of periodic_payments result plan x was not in existence at the time of the demutualization of company b group_annuity_contract a is not a qualified_retirement_plan asa accordingly with respect to your first ruling_request and based on the facts presented we conclude that cash proceeds received by company c resulting from the demutualization of company b are not plan assets the other five ruling requests regarding this transaction have been sent to chief_counsel for their appropriate action this ruling is based on the assumptions that plan x was qualified under sec_401 a of the code at all relevant times 20v938030 page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter original is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
